Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 1 of 7




                 EXHIBIT 21
                            Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 2 of 7


            A                 B               C               D                E                 F                 G

1 Change Title           Change ID     IC Assigned   Status            Prioritization Score Item Type Path




   Corporate Advance +
   State Attorney Fee                                TG1/Pending                                     sites/shpui/HPUSLRIG/Lists/Pr
40 Matrix Research                5,170 Bob Martus   Capacity Review                  110 Item       eAssessment Assignments
                                 Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 3 of 7


        A                        B                      C                    D                      E             F                   G


                                                                                                          Will change
                                                                                                          follow all steps
                                                                                                          of the Idea
                                                 Date Idea                                                Generation         HP Functional Area
1 Change ID       Change Title                   Submitted       Summary                    IC Assigned   Process?           Impacted



                                                                 Review and update how
                                                                 State Attorney Fees are
                  Corporate Advance + State                      accounted for in the HPA                                    HPU/SLR;#HPS;#Spe
63          5,170 Attorney Fee Matrix Research         8/30/2013 decisioning Tool           Bob Martus    Yes                cialty
                            Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 4 of 7


       A                B                  C                       D                       E             F                 G




                                                                                                  Will change
                                                                                                  follow all
                                                                                                  steps of the
                                                                                                  Idea
                                    Date Idea                                                     Generation     HP Functional Area
1 Change ID     Change Title        Submitted        Summary                        IC Assigned   Process?       Impacted




                Corporate Advance
                + State Attorney                     Review and update how State
                Fee Matrix                           Attorney Fees are accounted                                 HPU/SLR;#HPS;#Specialt
8          5170 Research                   8/30/2013 for in the HPA decisioning Tool Bob Martus   Yes            y
                                  Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 5 of 7


        A                   B                 C                D               E                    F                   G            H


                                                                      HP Functional Area
1 Change ID        Change Title       Summary           IC Assigned   Impacted              Technology Impact? Status        Date Assigned




                                      Review and update
                    Corporate Advance how State Attorney
                    + State Attorney  Fees are accounted                                                       TG1/Pending
                    Fee Matrix        for in the HPA                  HPU/SLR;#HPS;#Speci                      Capacity
63            5,170 Research          decisioning Tool   Bob Martus   alty                        TRUE         Review                8/30/2013
                               Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 6 of 7


       A                 B                C              D               E            F             G               H

                                                                                Will change
                                                                                follow all
                                                                                steps of the
                                                                                Idea
                                     Date Idea                                  Generation HP Functional      Technology
1 Change ID     Change Title         Submitted    Summary         IC Assigned   Process?     Area Impacted    Impact?



                                                  Review and
                                                  update how State
                 Corporate Advance                Attorney Fees are
                 + State Attorney                 accounted for in
                 Fee Matrix                       the HPA                                   HPU/SLR;#HPS;#S
63         5,170 Research               8/30/2013 decisioning Tool Bob Martus   Yes         pecialty               TRUE
                              Case 3:18-cv-07354-WHA Document 173-23 Filed 11/21/19 Page 7 of 7


          A              B               C               D           E               F            G               H            I




                                                              Prioritization
1 Change Title      Change ID     IC Assigned   Status        Score            Item Type   Path              Comments   Decision


   Corporate
   Advance +                                                                               sites/shpui/HP
   State Attorney                               TG1/Pending                                USLRIG/Lists/Pr
   Fee Matrix                                   Capacity                                   eAssessment
21 Research                  5,170 Bob Martus   Review                    110 Item         Assignments
